Citation Nr: 0833823	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  02-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bladder disorder 
(to include urinary tract infection, urinary frequency, and 
incontinence). 

2.  Entitlement to service connection for vaginal and uterine 
prolapse (status post hysterectomy). 

3.  Entitlement to service connection for endometriosis or 
residuals thereof.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1981 
to August 1984 and from February 1985 to March 1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the case in November 2003 for additional 
development.  The case was subsequently transferred to the 
jurisdiction of the RO in Indianapolis, Indiana.  Thereafter, 
the Board in May 2006 again remanded the claims adjudicated 
herein for additional development, and these claims now 
return for further review.  Other issues then remanded have 
been resolved and are no longer for appellate consideration.  
Specifically, in an April 2008 decision the RO granted 
service connection for asthma; maxillary sinusitis; and 
pelvic inflammatory disease with recurrent pelvic and 
gynecological infections.  The veteran, through her 
authorized representative in a July 2008 letter, withdrew her 
claim of entitlement to service connection for a back 
disorder, both on a traumatic basis and as secondary to 
epidural injections.  


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that the 
veteran's bladder disorder (to include urinary tract 
infection, urinary frequency, and incontinence) developed in 
service or is causally related to service.  

2.  The weight of the evidence demonstrates that the 
veteran's vaginal and uterine prolapse (status post 
hysterectomy) developed in service or is causally related to 
service.  

3.  The weight of the evidence demonstrates that the 
veteran's endometriosis or residuals thereof developed in 
service or is causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder disorder 
(to include urinary tract infection, urinary frequency, and 
incontinence) have been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for vaginal and 
uterine prolapse (status post hysterectomy) have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for endometriosis or 
residuals thereof have been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The Board herein grants the veteran's appealed claims for 
service connection for bladder disorder (to include urinary 
tract infection, urinary frequency, and incontinence), 
vaginal and uterine prolapse (status post hysterectomy), and 
endometriosis or residuals thereof.  Because this constitutes 
a complete grant of the claims on appeal adjudicated herein, 
there is no reasonable possibility that any notice or 
development assistance would further these three claims.


II.  Service Connection for Bladder Disorder (to Include 
Urinary Tract Infection, Urinary Frequency, and 
Incontinence), Vaginal and Uterine Prolapse (Status Post 
Hysterectomy), and Endometriosis or Residuals Thereof 

The veteran contends that her bladder disorder (to include 
urinary tract infection, urinary frequency, and 
incontinence), vaginal and uterine prolapse (status post 
hysterectomy), and endometriosis or residuals thereof, all 
developed in service, as supported by the service and post-
service medical records.  
 
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

As an initial matter, the claims folder contains a medical 
opinion dated in March 2008 and prepared by a VA nurse 
practitioner (NP).  Such report was based on review of the 
claims file, but does not appear to have been based on an 
examination of the veteran, as the NP notes in that report 
that to address the veteran's gynecological and related 
disorders she relied on a report of examination performed at 
the Mid-Kansas Women's Center in January 2008.  The NP relies 
to a significant extent for her review of claimed disorders 
on information obtained from various websites.  The NP 
demonstrated no personal expertise of the subject matter and 
did not explain why the generic information from the websites 
were specifically applicable to the veteran's medical 
history.  This, coupled with absence of any actual 
examination of the veteran, limits the probative value of her 
conclusions.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).   Having carefully 
reviewed this March 2008 report in the context of the record 
as a whole, the Board concludes that by this report the NP 
has adequately demonstrated that she lacks sufficient 
expertise to address as a medical expert the veteran's 
individual medical case.  The Board is accordingly unwilling 
to rely on the report as medical evidence either for or 
against the claims on appeal.  The Board does note that this 
March 2008 report was signed-off by an assistant chief of 
staff, a D.O., at the VA facility.  However, the report 
itself provides no suggestion that this osteopath contributed 
either her knowledge or her expertise to its findings or 
opinions.

However, the Board cannot make its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  Fortunately, there are other medical opinions 
of record which appear sufficiently reliable to support the 
present adjudication.  

The veteran was afforded a VA gynecological examination for 
compensation purposes in June 2004, and that examiner noted 
and assessed "considerable urinary symptoms of urinary 
frequency and incontinence" with a question of potential 
urethral diverticulum.  The examiner noted the veteran's 
history of difficulties with pelvic or organ prolapse, and 
medically noted that the most likely cause of that condition 
was pregnancy, concluding that the veteran's prolapse 
conditions were "most likely the result of pregnancy, both 
in 1982 and 1992."  The examiner opined that the "most 
likely cause" bladder problems were those prolapse 
conditions, observing, as supported within the record, that 
the veteran had received treatment for urinary frequency 
following her 1982 pregnancy, and that she had multiple 
surgeries for treatment of pelvic organ prolapse.  

Thus, the June 2004 VA examiner has in essence afforded an 
opinion supportive of etiology of the veteran's claimed 
prolapse of the uterus and vagina, as well as bladder 
disorders (to include urinary tract infection, urinary 
frequency, and incontinence), with onset during the first 
period of service and/or causally related to that service 
period.  

The record also contains a very thorough evaluation in 
September 2002 by a private gynecologist.  That examiner 
reviewed numerous pertinent historical records and historical 
medical findings, and thereby convincingly addressed etiology 
as related to past medical problems and clinical events 
documented within the record.   She observed that the veteran 
was medically evaluated for "numerous complaints of 
abdominal pain, dyspareunia, urinary frequency and urgency, 
pelvic pain and vaginal discharge" between 1982 and 1985, 
including in May, September, and October of 1985; that she 
was again evaluated for these symptoms in July, September, 
and December of 1986; that she had multiple urinalyses 
including in 1982, 1983, 1985, and post service in 1991 and 
1992, with documented repeated urinary tract infections in 
June of 1983; that she underwent surgery for bladder prolapse 
and urinary incontinence in 1995 and again in 1998; that 
genital infection cultures were positive for gonorrhea in 
1985 and for chlamydia in 1986; that her July 1982 pregnancy 
was complicated by breech presentation requiring cesarean 
section, with postpartum complications of endometritis and 
pelvic thrombosis; that her 1992 pregnancy was complicated by 
protracted active phase dilation, with vaginal delivery 
resulting in third-degree lacerations; that surgery was 
performed in January 1995 for left lower quadrant  pain and 
genuine stress urinary incontinence, with the surgery 
consisting of right laparoscopic salpingo-oophorectomy and 
retropublic urethropexy and cystoscopy, and a pathology 
report positive for ovarian endometritis.  

The private gynecologist in her September 2002 report went on 
to address etiology of several conditions.  She observed that 
endometriosis may be associated with urinary urgency, 
frequency, and dysuria if there are implants around the 
bladder, and that endometriosis is known to cause abdominal 
pain, pelvic pain, low back pain, and dyspareunia.  This 
latter group of pain symptoms, generally classified as 
chronic pelvic pain, were repeatedly present in service and 
shortly post service, between 1982 and 1986, and the 
gynecologist thereby concluded that it was "highly 
probable" that endometriosis was present in 1982, even 
though diagnostic laparoscopy, and thereby confirmed 
diagnosis of the disorder, was not done until 1995.  
 
The gynecologist noted that the veteran had postpartum 
endometritis and pelvic thrombophlebitis in 1982, cesarean 
section in 1982, and positive cultures for gonorrhea in 1985 
and chlamydia in 1986, which were the agents responsible for 
peptic ulcer disease.  She explained that chronic pelvic pain 
occurs because of scar tissue secondary to pelvic infections, 
with the veteran's history thus notable for her documented 
pelvic pain beginning in 1982 and her infections including as 
documented in 1982, 1985, and 1986.   She added that 
adhesions caused by peptic ulcer disease were known to cause 
pelvic pain as well as urinary urgency, frequency, and 
dysuria (consistent with the veteran's symptoms beginning in 
1982).   She further noted that the veteran's documented 
history of bacterial vaginosis and protozoan infection 
trichomonas were also consistent with probable pelvic 
infection.  

The gynecologist also observed that bladder problems and 
urinary tract infections and urinary frequency may occur due 
to prolapse of the bladder.  She noted the veteran's 
documented history urinary tract infections, as well as 
documented history of complaints of urinary frequency and 
urgency.   She medically noted that conditions in the 
veteran's history contemporaneous with service, including 
pregnancy and obstructive pulmonary disease, put excessive 
loads on the pelvic floor, pressure known to lead to prolapse 
of the bladder or uterus or vagina.  The gynecologist 
reviewed the veteran's history suggestive of asthma present 
1982, and assessed that the veteran had "chronic, long-
standing exposure of intra-abdominal pressure and an 
increased load on the pelvic floor."

The gynecologist in her September 2002 report concluded that 
asthma, peptic ulcer disease, and recurrent pelvic and 
gynecologic infections were "present as early as 1982" and 
that some of these "did in fact contribute" to the 
veteran's other medical conditions including prolapse of the 
bladder as well as prolapse of the uterine and vaginal vault.  

The veteran underwent a further VA gynecological examination 
in September 2007.  The examiner noted the veteran's military 
and post-military history, including as related to 
gynecological symptoms, findings, and treatments, effectively 
consistent with those reflected in the records and documented 
and discussed by the private gynecologist in her September 
2002 report.  In an addendum provided in November 2007 to 
address etiological questions, the examiner opined that he 
veteran's current pelvic and abdominal pain and current 
conditions, inclusive of pelvic inflammatory disease, 
endometriosis, prolapsed uterus and vagina, and recurrent 
gynecological infections, were likely caused by those same 
diseases which were present in service.

In a February 2008 report letter based on January 2008 
examination and review of records provided by the veteran 
(the same examination report relied on for the VA NP report, 
as discussed and discounted hereinabove), a private 
gynecologist reviewed several disorders and their etiology.  
She noted that the veteran had numerous ongoing gynecological 
problems related to deterioration of pelvic floor support, 
pelvic pain, and bladder disfunction.  She noted that these 
signs and symptoms of disability were present since the early 
1980s, including as well-documented within medical records.  
The gynecologist observed that the physical rigors of 
service, as well as the stresses imposed by childbirth, 
contributed to the veteran's pelvic floor deterioration, and 
this pelvic floor deterioration in turn was associated with 
her bladder difficulties.  She noted that the veteran's 
asthmatic condition dating from service also contributed to 
intra-abdominal pressure and thereby to pelvic floor support 
deterioration.  She further noted that the veteran's numerous 
infections due to both surgeries and sexually transmitted 
diseases, and endometriosis, were contributing factors to her 
pelvic adhesive disease.  This examiner thus in essence 
concluded that there were causal associations between several 
of the veteran's gynecologically-related disorders, and that 
these interrelated conditions could in several respects be 
causally traced back to her period of active service.  

In short, the veteran's documented service and post-service 
history of symptoms, findings, and treatments, and recent 
medical evaluative opinions in September 2002, June 2004, 
September 2007, and February 2008, are collectively 
supportive of the conclusion that veteran's bladder disorder 
(to include urinary tract infection, urinary frequency, and 
incontinence), vaginal and uterine prolapse (status post 
hysterectomy), and endometriosis or residuals thereof, were 
developed in active service or are causally related to such 
active service.  The record is largely without cognizable 
medical evidence to the contrary, as these particular issues 
were not specifically addressed elsewhere in contemporaneous 
medical records, with the exception of the above-discounted 
March 2008 report.  Accordingly, the Board finds that the 
preponderance of the evidence favors a grant of service 
connection for the veteran's claimed disorders on appeal, 
namely bladder disorder (to include urinary tract infection, 
urinary frequency, and incontinence), vaginal and uterine 
prolapse (status post hysterectomy), and endometriosis or 
residuals thereof.  38 C.F.R. § 3.303.  

						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bladder disorder (to include urinary 
tract infection, urinary frequency, and incontinence) is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for vaginal and uterine prolapse (status 
post hysterectomy) is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Service connection for endometriosis or residuals thereof is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


